DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6, 9-15 and 18 are pending.  

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.

Regarding claim 1:
Applicant argues on Page 10 that:
“Ricci does not disclose or suggest an electric vehicle wireless charging method for a wireless charging station that starts with the wireless charging station "receiving a charging request from an electric vehicle," as recited in claim Nor does 1.Ricci disclose or suggest "determining that the charging request matches charging permission of the electric vehicle prestored on the wireless charging station," as also recited in claim 1.”
Examiner respectfully disagrees.  As argued Ricci does not disclose or suggest “an electric vehicle wireless charging method for a wireless charging station that starts with the wireless charging station "receiving a charging request from an electric vehicle,"”, however this is not claimed. What is claimed is “An electric vehicle wireless charging method, comprising: 

wherein the charging request is used to request the wireless charging station to wirelessly charge the electric vehicle”.  There is no negative limitation that the method of communication needs to first start with the charging station receiving a request first.  Ricci teaches as noted in paragraph 0203 “a charge request message is received from a vehicle 100”.
Therefore Ricci teaches the limitation of receiving a request from the vehicle.
	Furthermore Ricci teaches to ways of vehicle charger determines acceptance of vehicle charging.  the first way that is argued by applicant is message sent to vehicle and vehicle send a acceptance message back to vehicle charger, but the second method of charger acceptance of vehicle charging is wherein it is done automatically by comparing charging particulars of the power source with the predefined particulars sored in memory wherein the predefined particulars are the parameters that the vehicle would accept wherein no need to ask if it okay to charge vehicle and it is done automatically based on predefined information of the vehicle.
Therefore Ricci also teaches determining that the charging request matches charging permission of the electric vehicle prestored on the wireless charging station as claimed

.Regarding claim 2:
Applicant argues on Page 11 that:
“nothing in Khoo discloses or suggests that the wireless charging station "determining that the second charging request does not match charging permission of the second electric vehicle prestored on the wireless charging station," as recited in claim 2. 
Examiner respectfully disagrees.  As note in response of arguments above and within office action Ricci teaches a second vehicle request, a vehicle rejection of charging, and charging request does not match charging permission of the electric vehicle prestored on the wireless charging station. as noted in paragraphs 0146, 0177, 0178, 0200 in office action.  Khoo is used to modify that the reject message already taught by Ricci is also sent the second vehicle taught by Ricci instead.  it would be obvious to send a reject message to all vehicles that are unable to be charged.
Therefore Ricci in view of Khoo teach the limitations of Claim 2, Examiner understands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4-6, 9, 10, 13-15 and 18 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci US 2017/0136894.

Regarding claim 1, 6 and 15 Ricci teaches:
An electric vehicle wireless charging method (Par 0165 “power transfer types may include direct contact power transfer and indirect, or wireless, power transfer types.”), comprising: 
receiving, by a wireless charging station, a charging request from an electric vehicle, (Par 0203 “when a charge request message is received from a vehicle 100”)
wherein the charging request is used to request the wireless charging station to wirelessly charge the electric vehicle, (Par 0150 “The power providing components may provide power wirelessly (e.g., induction, non-contact coupling, etc.)” and Par 0205 “providing a charge to the vehicle 100 based on the determined particulars (step 2616)”))
The charging request comprises 
	a charging time request (Par 0230 “the charging request includes ………. a requested time to charge the vehicle.”)
	a charging mode request, ( Par 0175 “The charge request may be sent by a vehicle 100 in response to a user input or based on a determined level of charge associated with the vehicle 100” and Par  0177 “if rates and charging particulars of the power source message match predefined particulars stored in a memory of the vehicle 100”)
the charging time request comprises 
	at least one of charging duration requested by the electric vehicle and 
 (requested time to charge has a duration and a start time. Par 0230)
the charging mode request comprises 
	at least one of a charging rate requested by the electric vehicle, a charging power requested by the electric vehicle, or management permission requested by the electric vehicle; (Par 0177 rates and charging particulars”)
determining, by the wireless charging station, that the charging request matches charging permission of the electric vehicle prestored on the wireless charging station; (Par 0177 “if rates and charging particulars of the power source message match predefined particulars stored in a memory of the vehicle 100”)
obtaining, by the wireless charging station according to the charging request, a charging configuration parameter corresponding to the charging request; (Par 0204 “the charging system 2400 may determine the charge particulars for the vehicle 100 based on the charge request received (step 2612).”)
wirelessly charging, by the wireless charging station, the electric vehicle according to the charging configuration parameter.  (Par 0205 “providing a charge to the vehicle 100 based on the determined particulars (step 2616).”)

Regarding claim 4, Ricci teaches:
wherein before the receiving, by the wireless charging station, the charging request from the electric vehicle, 
the method further comprises: 

wherein the attribute information comprises at least vehicle information and vehicle owner information of the electric vehicle; and 
determining, by the wireless charging station based on the vehicle information or based on the vehicle information and the vehicle owner information, that the wireless charging station has a function of charging the electric vehicle.  
 (Fig 23 #2316, 2332 and Fig 22, Fig 25)

Regarding claim 5, Ricci teaches:
wherein before the obtaining, by the wireless charging station, the attribute information of the electric vehicle, the method further comprises: 
in response to determining that  the electric vehicle has a wireless communication function and that the electric vehicle is located within a charging range of the wireless charging station, establishing, by the wireless charging station, a wireless connection to the electric vehicle.   ( Fig 25 #2502, 2520, 2540)

  Regarding claim 9, Ricci teaches:
wherein before the sending, by the electric vehicle, the charging request to the wireless charging station, the method further comprises: establishing, by the electric vehicle, a wireless connection to the wireless charging station.  
 (before sending information a connection must be established. Par 0152 “In accordance with at least some embodiments of the present disclosure, the communication network 2004 may comprise any type of known communication medium or collection of communication media and may use any type of protocols to transport messages between endpoints.”)

  Regarding claim 10, Ricci teaches:
A wireless charging station (Fig 5 #540B), comprising: 
a receiver (Par 0156 : nonphysical electrical interconnection (e.g., radio frequency, Wi-Fi, Bluetooth ®, or other nonphysical connection.).”); 
a processor (Par 0231 “processor” Fig 6 #622 controller); and 
a charging device (Fig 6 #516), 
wherein the receiver is configured to receive a charging request from an electric vehicle, 
wherein the charging request is used to request the wireless charging station to wirelessly charge the electric vehicle (Par 0150 “The power providing components may provide power wirelessly (e.g., induction, non-contact coupling, etc.)” and Par 0205 “providing a charge to the vehicle 100 based on the determined particulars (step 2616)”), 
the charging request comprises 
a charging time request (Par 0230 “the charging request includes ………. a requested time to charge the vehicle.”)
and 
a charging mode request, (Par 0175 “The charge request may be sent by a vehicle 100 in response to a user input or based on a determined level of charge associated with the vehicle 100” Par 0177 “if rates and charging particulars of the power source message match predefined particulars stored in a memory of the vehicle 100”)

at least one of charging duration requested by the electric vehicle and a start charging time requested by the electric vehicle (requested time to charge has a duration and a start time. Par 0230), and 
the charging mode request comprises 
at least one of a charging rate requested by the electric vehicle, 
a charging power requested by the electric vehicle, or 
management permission requested by the electric vehicle; (Par 0177 rates and charging particulars”)
wherein the processor  is configured to: 
determine that the charging request matches charging permission of the electric vehicle prestored on the wireless charging station (Par 0177 “if rates and charging particulars of the power source message match predefined particulars stored in a memory of the vehicle 100”); and 
after the determining that the charging request matches the charging permission of the electric vehicle prestored on the wireless charging station, obtain, according to the charging request, a charging configuration parameter corresponding to the charging request; (Par 0204 “the charging system 2400 may determine the charge particulars for the vehicle 100 based on the charge request received (step 2612).”)  and 
wherein the charging device is configured to wirelessly charge the electric vehicle based on the charging configuration parameter .  (Par 0205 “providing a charge to the vehicle 100 based on the determined particulars (step 2616).”).  

  Regarding claim 13, Ricci teaches:
before the receiver  receives the charging request sent by the electric vehicle, obtain attribute information of the electric vehicle, 
wherein the attribute information comprises at least vehicle information and vehicle owner information of the electric vehicle; and 
after obtaining the attribute information of the electric vehicle, 
determine, based on the vehicle information or based on the vehicle information and the vehicle owner information, that the wireless charging station has a function of charging the electric vehicle.  (Fig 23 #2316, 2332 and Fig 22, Fig 25)

Regarding claim 14, Ricci teaches:
a wireless communication device (Fig 2012); 
wherein the processor  is further configured to: 
before the obtaining the attribute information of the electric vehicle, 
determine that the electric vehicle has a wireless communication function and that the electric vehicle is located within a charging range of the wireless charging station (Par 0165 “These options may be shown graphically on a map and may display a proximity and/or location (e.g., relative distance to the vehicle 100, etc.) of each power source listed with details about the power source ( e.g., power source ID, power source type, source owner, estimated charging amounts, etc.).”); and 
wherein the wireless communication device  is configured to: 
after the processor determines that the electric vehicle has the wireless communication function and that the electric vehicle is located within the charging range of the wireless charging (Par 0166 “The source transfer transaction information field 2224 may include information corresponding to the details of a charging transaction. These details may include charging costs, negotiated rates, source owner account name(s), source owner account address(es), routing numbers, user names,
passwords, authentication tokens, and/or other payment account information.”).  

    Regarding claim 18, Ricci teaches:
a wireless communication device (Fig 2012) configured to: 
before the transmitter sends the charging request to the wireless charging station, establish a wireless connection to the wireless charging station (Fig 23 # 2306).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Ricci US 2017/0136894 in view of Khoo et al. US 2013/0110296.

Regarding claim 2, 
Ricci teaches:
receiving, by the wireless charging station, a second charging request from a second electric vehicle (if vehicles request power then a second request is sent by a second vehicle as well. Par 0146 “provides power to vehicles requiring or requesting charge.”); 
determining, by the wireless charging station, that the charging request does not match charging permission of the second electric vehicle prestored on the wireless charging station (Par0177 “if rates and charging particulars of the power source message match predefined particulars stored in a memory of the vehicle 100”);
sending, by the wireless charging station, charging reject information to the electric vehicle (wherein request sent to charging station can be rejected; Par 0178 “message may be forwarded to the power source for approval, denial, and/or counter-offer”), 
wherein the charging reject information is used to indicate that the charging request does not match the charging permission of the electric vehicle prestored on the wireless charging station, the wireless charging station rejects charging the electric vehicle. (upon receiving request it matches information (i.e. particulars) and can approve deny or counter offer the request; Fig 23 #2316; Fig 25 #2548; Fig 26 #2512-2516; Par 0178, 0177,0200)
Ricci is silent teaching:
determining, that the second charging request does not match charging permission of the second electric vehicle prestored on the wireless charging station;
sending, charging reject information to the second electric vehicle, 
wherein the charging reject information is used to indicate that the second charging request does not match the charging permission, and


Khoo teaches:
determining a second charge request;
sending, charging reject information to second electric vehicle,
wherein charging station rejects charging electric vehicle (Par 0144 “the second user 870 may inquire if the first user 840 would be willing to change, modify, or transfer his reservation ticket to him. The transaction may occur between users in real time or through posted messages (e.g. email), directly or indirectly.”  Par 0147 “first user 840 grants or denies the second user's 870 request for the remaining reservation ticket. The charging station 890 may act according to the grant or denial.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify steps of determining charging request does not match, sending charging reject information, charging reject information is used to indicate request does not match and reject charging, the second charging request and the second electric vehicle taught by Ricci to have steps also done on the second electric vehicle from the second charging request taught by Khoo for the purpose of managing the second vehicle charge. 

Regarding claim 3, Ricci teaches:
wherein after the sending, by the wireless charging station, the charging reject information to the second electric vehicle, 
the method further comprises: 

wherein the charging permission request information is used to request to change the charging permission of the second electric vehicle prestored on the wireless charging station; 
sending, by the wireless charging station, the charging permission request information to a management device; and 
receiving, by the wireless charging station, charging permission response information from the management device, and 
obtaining changed charging permission of the second electric vehicle, 
wherein the charging permission response information comprises at least the changed charging permission of the second electric vehicle configured by the management device for the second electric vehicle.  
 (receiving, sending, receiving, changed permissions and  vehicle configured can be done with second electric vehicle.  Fig 23 #2316, 2332)

  Regarding claim 11, Ricci teaches:
a transmitter (Par 0156 : nonphysical electrical interconnection (e.g., radio frequency, Wi-Fi, Bluetooth ®, or other nonphysical connection.).”); 
wherein the receiver  is further configured to receive a second charging request sent by a second electric vehicle (if vehicles request power then a second request is sent by a second vehicle as well. Par 0146 “provides power to vehicles requiring or requesting charge.”), 
(Par 0177 “if rates and charging particulars of the power source message match predefined particulars stored in a memory of the vehicle 100”); and 
wherein the transmitter is configured to: 
after the processor determines that the charging request does not match the charging permission of the electric vehicle prestored on the wireless charging station, send charging reject information to the electric vehicle (wherein request sent to charging station can be rejected; Par 0178 “message may be forwarded to the power source for approval, denial, and/or counter-offer”), 
wherein the charging reject information is used to indicate that the second charging request does not match the charging permission of the electric vehicle prestored on the wireless charging station, and the wireless charging station rejects charging the second electric vehicle (upon receiving request it matches information (i.e. particulars) and can approve deny or counter offer the request; Fig 23 #2316; Fig 25 #2548; Fig 26 #2512-2516; Par 0178, 0177, 0200).  
Ricci is silent teaching:
determining, that the second charging request does not match charging permission of the second electric vehicle prestored on the wireless charging station;
sending, charging reject information to the second electric vehicle, 
wherein the charging reject information is used to indicate that the second charging request does not match the charging permission, and
the wireless charging station rejects charging the second electric vehicle.
Khoo teaches:
determining a second charge request;
sending, charging reject information to second electric vehicle,
wherein charging station rejects charging electric vehicle (Par 0144 “the second user 870 may inquire if the first user 840 would be willing to change, modify, or transfer his reservation ticket to him. The transaction may occur between users in real time or through posted messages (e.g. email), directly or indirectly.”  Par 0147 “first user 840 grants or denies the second user's 870 request for the remaining reservation ticket. The charging station 890 may act according to the grant or denial.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify steps of determining charging request does not match, sending charging reject information, charging reject information is used to indicate request does not match and reject charging, the second charging request and the second electric vehicle taught by Ricci to have steps also done on the second electric vehicle from the second charging request taught by Khoo for the purpose of managing the second vehicle charge. 

Regarding claim 12, Ricci teaches:
the receiver is further configured to: 
after the transmitter sends the charging reject information to the second electric vehicle, 
receive charging permission request information from the second electric vehicle, 
wherein the charging permission request information is used to request to change the charging permission of the second electric vehicle prestored on the wireless charging station; 

after the receiver receives the charging permission request information sent by the second electric vehicle, 
send the charging permission request information to a management device; 
the receiver  is further configured to: after the transmitter sends the charging permission request information to the management device, 
receive charging permission response information from the management device, 
wherein the charging permission response information comprises at least changed charging permission of the second electric vehicle configured by the management device for the second electric vehicle; and 
the processor is further configured to: 
after the receiver receives the charging permission response information from the management device, obtain the changed charging permission of the second electric vehicle.   (receiving, sending, receiving, changed permissions and  vehicle configured can be done with second electric vehicle.  Fig 23 #2316, 2332)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karner et al. US 2013/0127416, Kawai et al. US 2015/0326040, Perper et al. US 2011/0276448.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859